                Case 1:17-cr-00684-ER Document 183 Filed 03/29/19 Page 1 of 1
                                                U. S. D e p a rt m e nt of J usti c e
[ T y p e t e xt]
                                                                             U nit e d St at es Att or n e y
                                                                             S o ut h er n Distri ct of N e w Y or k

                                                                             T h e Sil vi o J. M oll o B uil di n g
                                                                             O n e S ai nt A n dr e w’s Pl az a
                                                                             N e w Y or k, N e w Y or k 1 0 0 0 7


                                                                              M ar c h 2 8 , 2 0 1 9
                                                                                                                                        X
B Y E CF

T h e H o n or a bl e E d g ar d o R a m os
U nit e d St at es Distri ct J u d g e
S o ut h er n Distri ct of N e w Y or k                                                                               3/ 2 9/ 2 0 1 9
4 0 F ol e y S q u ar e
N e w Y or k, N e w Y or k 1 0 0 0 7

           R e:       U nit e d St at es v. C hristi a n D a w ki ns a n d M erl C o d e , S 1 1 7 Cr. 6 8 4 ( E R)


D e ar J u d g e R a m os :

           T h e G o v er n m e nt writ es t o r e q u est t h at t h e C o urt e nt er a pr e -tri al s c h e d uli n g or d er f or
m oti o ns i n li mi n e, r e q u ests t o c h ar g e, a n d v oir dir e, i n a d v a n c e of t h e tri al s c h e d ul e d t o b e gi n o n
A pril 2 2, 2 0 1 9. T h e G o v er n m e nt pr o p os es t h e f oll o wi n g d at es:

           M oti o ns i n Li mi n e D u e:                                           A pril 5 , 2 0 1 9
           R es p o ns es t o M oti o ns i n Li mi n e D u e:                        A pril 1 2 , 2 0 1 9
           V oir Dir e D u e:                                                        A pril 1 5 , 2 0 1 9
           R e pli es i n S u p p ort of M oti o ns i n Li mi n e D u e:             A pril 1 6 , 2 0 1 9
           R e q u ests t o C h ar g e D u e:                                        A pril 1 7, 2 0 1 9

T h e G o v er n m e nt h as c o nf err e d wit h d ef e ns e c o u ns el, a n d d ef e ns e c o u ns el c o ns e nts t o t his
r e q u est.

                                                                  R es p e ctf ull y s u b mitt e d ,

                                                                  G E O F F R E Y S. B E R M A N
                                                                  U nit e d St at es Att or n e y

                                                       B y:
                                                                  _ _ _ _ _ _ _ _ /s/_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                  R o b ert L. B o o n e /N o a h S ol o wi ej c z y k
                                                                  Eli J. M ar k
                                                                  Assist a nt U nit e d St at es Att or n e y s
                                                                  ( 2 1 2) 6 3 7-2 2 0 8/ 2 4 7 3 /2 4 3 1

c c: D ef e ns e c o u ns el ( b y E C F)
